DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/135,442) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/135,442, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Provisional Application
Applicants’ claim for the benefit of a prior-filed provisional application 63/020,502 (the ‘502 Prov.) filed on May 5, 2020 under 35 U.S.C. § 119(e) is acknowledged.
See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994); see also Manual of Patent Examining Procedure (MPEP) § 211.05 (9th ed. Rev. 08.2017, Jan. 2018) (citing Transco and New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294 (Fed. Cir. 2002)).
The Examiner finds the disclosure of the ‘502 Prov. fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for claims 1–20 of the instant application.
Notably, claim 1 recites (1) detecting a 3PNOS state change in a 3PNOS database managed by the 3PNOS; (2) translating the 3PNOS state change into a network device state change; (3) storing the network device state change in a state database managed by the NOS; (4) in response to the storing: detecting a change in the state database by a NOS agent executing in the NOS; and (5) initiating, in response to detecting the change in the state database, an update to hardware on the network device by the NOS, wherein the 3PNOS does not directly manage the hardware.  The ‘502 Prov. fails to provide adequate support or enablement in the manner provided by § 112(a).  Claims 9 and 17 by analogy.  Nor does the ‘502 Prov. fails provide adequate support or enablement in the manner provided by § 112(a) to support dependent claims 2–8, 10–16, and 18–20.
Accordingly, claims 1–20 are not entitled to the benefit of the prior application.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 3-5, 11–13, and 19 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 3, line 1 should be “wherein the detecting.”  Claims 11 and 19 by analogy.
(2) claim 5, line 1 should be “wherein the translating.”  Claim 13 by analogy.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–3, 7–11, and 15–20 are rejected under 35 U.S.C. § 102 as being anticipated by Zelenov et al. (US 10,628,317 B1; filed Sept. 13, 2018).
Regarding claim 1, Zelenov discloses a method for managing a network device (fig. 1, host system item 100) on which a network operating system (NOS) (fig. 1, host OS item 114) and a third-party network operating system (3PNOS) (fig. 1, guest OS item 122) are executing, the method comprising:
detecting a 3PNOS state change (“when the guest OS 122 writes to a first sector of the virtual disk” and “when the next write occurs to the virtual disk 134” at 5:44–46; “a write operation to virtual block 1000 and subsequently perform a write to virtual block 1001” at 7:64–66) in a 3PNOS database (fig. 1, virtual memory item 132, virtual disk item 134) managed by the 3PNOS (fig. 1, guest OS item 122); 
translating the 3PNOS state change into a network device state change (“the VMM 110 creates a first block . . . , the VMM 110 creates a second block” at 5:45–47; “the virtual block 1000 may map to physical block 1, while the virtual block 1001 may map to physical block N-2” at 7:66–8:1); 
storing the network device state change (“when the guest OS 122 writes to a first sector of the virtual disk, the VMM 110 creates a first block and when the next write occurs to the virtual disk 134, the VMM 110 creates a second block which is stored after the first block in a disk image file 137 corresponding to the virtual disk 134” at 5:44–48; “blocks of a particular file or of related files may be stored in different locations in the disk image file 137” at 5:58–60; “the VMM 110 . . . records each of the operations as the operations are mapped to . . . writing to the physical disk 106” at 9:22–24) in a state database (fig. 1, physical disk item 106 including disk image file item 137) managed by the NOS (fig. 1, item 114); 
in response to the storing:

initiating, in response to detecting the change in the state database, an update to hardware (fig. 1, cache item 109; “those blocks of the physical disk 106 that are often . . . written to together . . . on the virtual disk device, may be placed in cache at the same time to prevent excessive access on the physical disk 106” at 7:21–25) on the network device by the NOS, wherein the 3PNOS does not directly manage the hardware (Zelenov does not teach fig. 1, guest OS item 122 directly managing fig. 1, cache item 109).
Regarding claim 2, Zelenov discloses wherein a 3PNOS agent (fig. 1, guest process item 124) executes on (4:40–59) the 3PNOS (fig. 1, guest OS item 122) to generate the 3PNOS state change (“when the guest OS 122 writes to a first sector of the virtual disk” and “when the next write occurs to the virtual disk 134” at 5:44–46; “a write operation to virtual block 1000 and subsequently perform a write to virtual block 1001” at 7:64–66), and the 3PNOS agent stores the 3PNOS state change in the 3PNOS database (fig. 1, virtual memory item 132, virtual disk item 134).
Regarding claim 3, Zelenov discloses wherein detecting the 3PNOS state change comprises monitoring the 3PNOS database by an interface agent (fig. 1, VMM item 110) executing in (“The VMM 110 may run directly . . . as an application or component running within a host operating system installed on the 
Regarding claim 7, Zelenov discloses wherein the update (7:21–25) modifies how the hardware (fig. 1, cache item 109) processes packets (“the guest process 124 may invoke a system call to request services related to file management, such as system calls for . . . writing files within virtual disk 134” at 5:15–18; 7:48–52) received by the network device (fig. 1, host system item 100).
Regarding claim 8, Zelenov discloses wherein the hardware comprises an application-specific integrated circuit (ASIC) or a field-programmable gate array (FPGA) (11:19–31; 13:16–26).
Regarding claim 9, Zelenov discloses a network device (fig. 1, host system item 100), comprising: a processor (fig. 1, CPU item 104); a third-party network operating system (3PNOS) database (fig. 1, virtual memory item 132, virtual disk item 134); a state database (fig. 1, physical disk item 106 including disk image file item 137); and memory (fig. 1, memory item 111) comprising instructions which, when executed by the processor, perform a method, the method comprising the operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 9.
Regarding claims 10, 11, 15, and 16, claims 2, 3, 7, and 8, respectively, recites substantially similar features.  Thus, references/arguments equivalent to those present for claims 2, 3, 7, and 8, respectively, are equally applicable to claims 10, 11, 15, and 16.
Regarding claim 17, Zelenov discloses a method comprising the operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.
claims 18–20, claims 2, 3, and 8, respectively, recites substantially similar features.  Thus, references/arguments equivalent to those present for claims 2, 3, and 8, respectively, are equally applicable to claims 18–20.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 12, and 14 are rejected under 35 U.S.C. § 103 as being obvious over Zelenov et al. (US 10,628,317 B1; filed Sept. 13, 2018) in view of Tatano (US 2021/0004254 A1; PCT filed Sept. 11, 2018).
	Regarding claim 4, while Zelenov teaches wherein the interface agent (fig. 1, VMM item 110) executes on the network device (fig. 1, host system item 100), and the NOS (fig. 1, host OS item 114) executes on the network device (fig. 1, host system item 100),
Zelenov does not teach the interface agent executes in a first container on the network device, and the NOS executes in a second container on the network device.
Tatano teaches an OS (fig. 2, item 102) executed (¶ 20) in a container (fig. 2, item 110).

Regarding claim 6, while Zelenov teaches wherein the NOS (fig. 1, host OS item 114) executes in the network device (fig. 1, host system item 100), 
Zelenov does not teach the NOS executes in a container in the network.
Tatano teaches an OS (fig. 2, item 102) executed (¶ 20) in a container (fig. 2, item 110).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zelenov’s NOS to be executed in a container as taught by Tatano for “consolidat[ing] into one computer.  This can bring promising effect of large cost savings.”  Tatano ¶ 2.
Regarding claims 12 and 14, claims 4 and 6, respectively, recites substantially similar features.  Thus, references/arguments equivalent to those present for claims 4 and 6, respectively, are equally applicable to claims 12 and 14.

Allowable Subject Matter
Claims 5 and 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 8572610 B2; US 9336036 B2; US 20060294519 A1; US 8762999 B2; and US 20190228401 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449